HENSON, J.
This is a motion against an attorney at law for a summary judgment under section 3810 of the Code of 1896, for failure on demand made to pay over money collected by him. The motion alleges that the defendant “failed to pay over such money collected by him, on demand made by movant, Andrew J. McCarley, the person entitled thereto.” The cause was tried by the court without the intervention of a jury, and the court was requested by the parties to make a special finding of the facts. In accordance with the request, the court made the special finding, and it was entered in the minutes as a part of the judgment entry. — Code 1896, § 3320. When a special finding of the facts is made, *298whether on the request of the parties or by the court of its own motion, it becomes the duty of this court, on appeal, to determine whether the facts are sufficient to support the judgment; and this must be done with reference alone to the facts embodied in the special finding, and irrespective of any extrinsic facts which may be set out in the bill of exceptions. And to support a judgment for the plaintiff the finding mnst show every fact in issue essential to the right of recovery. — Brock v. L. & N. R. R. Co., 114 Ala. 431, 21 South. 994; Quillman v. Gurley, 85 Ala. 594, 5 South. 345.
The special finding by the court is in this language: “The court finds that in January, 1904, movant, Andrew J. McCarley, by and through his agent and attorney, M. L. Ward, demanded of defendant, H. K. White, the sum of $3,240, which he had in June, 1901, collected as attorney for Andrew J. McCarley, as administrator of Zumma Allred, deceased. There being no further disputed fact, and no conflict in the evidence as to any other point, no further special finding of fact is made.” Confining ourselves to this special finding, it is apparent that one fact very essential to plaintiff’s recovery — that defendant failed to pay over the money — is not included in the finding. Therefore no judgment could properly have been rendered for the movant on the special finding of facts, and the only judgment which the special finding will support is that which was rendered by the court for the defendant. If error was committed by the court in overruling movant’s demurrers to defendant’s pleas, the error is wholly innocuous, as the special finding must be construed as showing all the facts that were proved or admitted, and it therefore affirmatively appears that the pleas were not proved. In this state of the case an affirmance must follow.
Affirmed.
Tyson, O. J., and Haralson and Simspon, JJ., concur.